ACCEPTED
                                                                                01-15-00284-cv
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         11/10/2015 2:43:47 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                         NO. 01-15-00284-CV

                                                        FILED IN
                                                 1st COURT OF APPEALS
             IN THE COURT OF        APPEALS FOR THEHOUSTON, TEXAS
            FIRST DISTRICT OF       TEXAS AT HOUSTON
                                                 11/10/2015 2:43:47 PM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk


                          LATRICE HARRIS,
                             Appellant,

                                   v.

        HIGHLAND KNOLLS COMMUNITY ASSOCIATION,
                       Appellee.


      DESIGNATION OF LEAD COUNSEL FOR APPELLEE


TO THE HONORABLE COURT:

     Appellee Highland Knolls Community Association (“Appellee”)

files this Designation of Lead Counsel pursuant to Texas Rule of

Appellate Procedure 6.2 to notify the Court that Frank O. Carroll III,

State Bar No. 24082785, of Roberts Markel Weinberg Butler Hailey PC,

2800 Post Oak Blvd., 57th Floor, Houston, Texas 77056, makes an

appearance in this appeal as lead counsel of record for Appellee.
                           Respectfully submitted,

                           Roberts Markel Weinberg Butler Hailey PC


                           _____________________________________
                           FRANK O. CARROLL III
                           Texas State Bar No. 24082785
                           GREGG S. WEINBERG
                           Texas State Bar No. 21084150
                           2800 Post Oak Blvd., 57th Floor
                           Houston, Texas 77056
                           Telephone: 713-840-1666
                           Facsimile: 713-840-9404
                           fcarroll@rmwbhlaw.com
                           gweinberg@rmwbhlaw.com
                           ATTORNEYS FOR APPELLEE


                CERTIFICATE OF COMPLIANCE

     I hereby certify that this document is 252 words, as calculated by
the word count feature of Microsoft Word 2010 (PC Edition).


                           _________________________________
                           FRANK O. CARROLL III
                   CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the      foregoing
instrument was served upon the parties listed below by         facsimile,
messenger, regular U.S. Mail, certified mail, return receipt   requested
and/or electronic service in accordance with the Texas          Rules of
Appellate Procedure on this the 10th day of November, 2015.

     Via Regular Mail and
     Via Certified Mail/RRR: 7010 1870 0003 4219 8360
     Ms. Latrice L. Harris
     2310 Enchanted Park Lane
     Katy, TX 77450


                           _____________________________________
                           Frank O. Carroll III